Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/507,732 LATCH MECHANISM FOR STREAMER DEVICE filed on 7/10/2019.  Claims 1-25 are pending.  

Election/Restrictions
Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/7/2021.
The traversal is on the ground(s) that the subcombination does not have a separate utility.  This is not found persuasive because the latch can be used with other elements other than a pylon and a streamer.  The latch may be used to connect two differing elements.  The different structural features would take different queries and art and this is considered burdensome to the examiner.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement submitted on 11/11/2019, 1/8/2020 and 1/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 5937782 to Rau.
With regards to claim 1, the patent to Rau discloses a system having a device  configured to attach to a locking collar assembly (36), the device comprising a pylon (26); and a latch mechanism (52) and a seat component (56) disposed in or coupled to the pylon, the latch mechanism comprising a pin member (44) configured to attach to the locking collar assembly and a compression bias component (68, 70), and the seat component configured to provide a seat to retain a first end of the compression bias component; wherein the compression bias component is configured to apply a bias force on the pin member to attach the locking collar assembly to the device; and wherein the bias force is responsive to a position of the seat component.
With regards to claim 2, Rau teaches wherein the seat component includes a seat plate inserted into a slot formed in the pylon. (See Figure 2 for top opening as slot). 
With regards to claim 3, Rau teaches an aperture (60) extending through the seat plate from a first surface to a second surface.
With regards to claim 4, Rau teaches wherein the aperture has a first diameter extending from the first surface toward the second surface to a transition feature (64) between the first end and the second end, and a second diameter extending from the second surface toward the first surface to the transition feature, wherein the seat is formed at the transition feature.
With regards to claim 5, Rau teaches wherein the first surface defines a bottom surface and the second surface when the seat plate is installed into the slot in the pylon in a working orientation of the device.
	With regards to claim 6, Rau teaches wherein the first diameter is greater than the second diameter, or wherein the first diameter of the aperture is adapted to accommodate a diameter of the compression bias component and the second diameter is adapted to accommodate a diameter of a dovetail (46) on the pin member.
	With regards to claim 14, Rau teaches wherein the seat component includes a seat material that forms the seat, wherein the seat material (plastic, see Col. 5, line 29) is different from a structural material of the pylon, or wherein the seat material is nonmagnetic and resistant to corrosion in a saltwater environment. 




Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 7, Rau describes element (56) as the latch module, but the rejection above recites it as a seat because they contain the recited structure and function, so having an additional latch module is not shown by the reference.  
With regards to claim 13, Rau shows the seat (56, as shown above), to have a threaded bore for set screw (50). 

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        2/17/21